Morton, J.
In Hathaway v. Fish, 13 Allen, 267, which was an action of contract brought by the collector of the town of Freetown to recover a tax for the year 1865, assessed upon the trust fund in the hands of the defendants, the court held that the fund was an accumulating fund which, under the Gen. Sts. c. 11, § 12, cl. 6, was taxable only to the heirs at law at their place of residence and not to the trustees. This is decisive of the case at bar. There has been no change in the circumstances of the parties. Now, as then, the heirs at law reside in Freetown.' They alone are taxable upon this fund, and the trustees « are not liable to the town in any form of action. The right to assess and collect taxes is created and regulated by statute. The town can collect the taxes in suit of the heirs at law in the modes provided by statute ; but there is no provision by which towns, having assessed the taxes upon an accumulating fund to the heirs at law or other persons beneficially interested, can recover them of the trustees. We are therefore of opinion that this bill cannot be maintained. Bill dismissed.*

 See St. 1878, c. 189.